Case 1:21-cv-01125-NGG-CLP Document 21 Filed 06/21/21 Page 1 of 2 PageID #: 87



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

   ------------------------------------------------------x
   ILUMINADA ORTEGA
                                                               Case No. 21-cv-1125
                     Plaintiff,
                                                              STIPULATION OF
           v.                                                 DISMISSAL

   CHAMPAGNE ROOM BK, INC., et al.

                     Defendants.
   -------------------------------------------------------x



           WHEREAS, defendants YEVGENIY TROFIMCHUK ("Trofimchuk") and

   DRAFT AND GRILL INC. ("Draft and Grill") have provided tax returns and other

   documentation to plaintiff ILUMINADA ORTEGA; and

           WHEREAS, defendants have demonstrated to plaintiffs satisfaction that neither

   Trofimchuk individually or his corporation Draft and Grill had any relationship to the

   parties or the allegations in the instant matter;

           IT IS HEREBY STIPULATED that this action be dismissed with prejudice

   against Trufimchuk and Draft and Grill;

           IT IS ALSO HEREBY STIPULATED that both parties agree to mutually

   release each other from any and all claims in connection with this action.




   Dated: June 16, 2021

                                                        Michelle Rago, Es
                                                        47 Merriam Avenue
                                                        Bronxville, New York 10708
                                                        mrago@ragolaw.com
                                                        Tel: (914) 441-4887
 Case 1:21-cv-01125-NGG-CLP Document 21 Filed 06/21/21 Page 2 of 2 PageID #: 88




                                       Attorney for Yevgeniy Trofimchuk
                                       and Draft and Grill, Inc.




                                       Jonathan Shalom, Esq.
                                       Shalom Law, PLLC
                                       105-13 Metropolitan Avenue
                                       Forest Hills, New York 11375
                                       jonathan@shalomlawny.com
So Qrdered.
                                       Tel: (718) 971-9474
s/Nicholas G. Garaufis
Hon/Nichol,..~·?.·  Gar~~fis   V       Attorneys for Plaintiff
 Date:   '-/l'°/LI        ·.




                                       2
